—Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered January 14, 1998, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improperly imposed an enhanced sentence when he was re-arrested because he was not warned at the plea proceeding that an enhanced sentence would be imposed if he were re-arrested prior to sentencing. This issue is not preserved for appellate review since the defendant neither objected to the sentence on that ground nor moved to vacate his plea (see, People v Gayle, 224 AD2d 710; People v Ellis, 162 AD2d 701; People v Moore, 155 AD2d 696).
Since the defendant did not raise any issue concerning the validity of his post-plea arrest, or deny any involvement in the underlying crime, the court did not err in failing to conduct an inquiry into the matter (see, People v Maupin, 198 AD2d 236). Bracken, J. P., Ritter, Santucci and Altman, JJ., concur.